Citation Nr: 0512667	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-02 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
blackout spells.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  The veteran filed a notice of 
disagreement in October 2000 and a statement of the case was 
issued in March 2001.  Although a substantive appeal was not 
filed until March 2002 (which the RO treated as untimely), 
the Board notes that additional pertinent evidence was 
received by the RO within a month of issuance of the 
statement of the case and within a year of the October 2000 
notice of denial.  (This evidence included a VA examination 
conducted in April 2001.)  Consequently, the time limit for 
filing an appeal was constructively extended, making the 
March 2002 appeal timely.  VAOPGCPREC 09-97.  

The Board notes that the RO treated the veteran's claim as 
one issue-residuals of a head injury.  Nevertheless, because 
the specific residuals of injury claimed by the veteran are 
headaches, hearing loss, and blackout spells, the Board will 
treat the claim as a claim for three separate disabilities.

(The decision below includes a grant of an application to 
reopen previously denied claims of service connection for 
headaches, hearing loss, and blackout spells.  Consideration 
of the underlying issues of entitlement to service connection 
for headaches, hearing loss, and blackout spells is deferred 
pending completion of the development sought in the remand 
below.)


FINDINGS OF FACT

1.  The veteran was denied service connection for residuals 
of an in-service head injury, including headaches, defective 
hearing, and blackout spells in June 1970.  The veteran 
failed to initiate an appeal.

2.  The evidence received since the June 1970 denial includes 
evidence that bears directly and substantially on the service 
connection issues, and is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claims.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for headaches 
has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for blackout 
spells has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from July 1965 to July 
1968.  He asserts that he has chronic headaches, hearing 
loss, and blackout spells that are the result of a head 
injury that he incurred during military service.

In this case, the RO originally denied a claim for service 
connection for headaches, hearing loss, and blackout spells 
by way of a rating decision in June 1970.  The veteran failed 
to initiate an appeal and the decision consequently became 
final.  See 38 C.F.R. § 19.118 (1969); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  As a result, service connection 
for headaches, hearing loss, or blackout spells may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (!991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's claim, "new and material" 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed a claim for a deformity of the right ear, 
headaches, and hearing loss, which resulted in blackout 
spells in 1970.  Evidence received at that time consisted of 
service medical records for the period from July 1965 to June 
1968, a VA examination dated in April 1970 and a VA 
audiological examination dated in April 1970.  

The veteran's service medical records indicate that the 
veteran was involved in a motor vehicle accident in December 
1967.  The veteran was noted to have lacerations to the left 
upper lip, right cheek, and left elbow, partial avulsion of 
the right pinna, and a probable concussion.  The veteran's 
separation examination dated in June 1968 noted that the 
veteran had headaches and hearing loss.  

At the 1970 VA examination, the examiner noted that the 
veteran's skull series was normal.  Examination of his skin 
revealed no lesions or signs of injury except for surgery on 
his right ear.  Neurological examination revealed motor and 
sensory status, reflexes, equilibrium, and coordination to be 
normal.  The cranial nerves were all intact.  The impression 
was no neurologic deficit.  

At the VA audiological examination the veteran was noted to 
have speech recognition scores of 98 percent in the right ear 
and 96 percent in the left ear.  The examiner noted that the 
test results were within reasonable limits.  His tympanic 
membranes were noted to be intact and mobile.  A deformity of 
the right ear was noted.  There was no tinnitus or drainage.   

Service connection for a disfigured ear was granted and 
assigned a disability evaluation of 10 percent.  The claim of 
service connection for headaches, hearing loss, and blackout 
spells was denied by way of a rating decision in June 1970.

The veteran submitted a claim to reopen in May 2000.  
Evidence received since the June 1970 decision consists of VA 
outpatient treatment reports dated from April 2000 and 
November 2000, an emergency room transfer sheet from Alexian 
Brothers Hospital dated in December 1967, Social Security 
Disability Records from the Social Security National Records 
Center dated from April 1995 to October 2001, which includes 
private treatment records from W.H. Verduyn, M.D., Covenant 
Medical Center, G. Haban, Ph.D., M. Souza, M.D., Iowa 
Disability Determination Services, VA examinations dated in 
June 2000, April 2001, and February 2004, testimony of the 
veteran from a hearing at the RO in June 2003, and testimony 
from a Board hearing in March 2005.  

In sum, the relevant evidence added to the record since the 
Board's 1970 decision consists of evidence showing that the 
veteran suffers from a chronic headache condition, hearing 
loss, and epilepsy spectrum disorder.  The veteran testified 
at his video hearing in March 2005 that he had several 
appointments at a VA medical center and a private hospital 
for treatment and diagnosis of his claimed conditions, 
including a magnetic resonance imaging (MRI).  This evidence 
was not of record at the time of the 1970 RO decision.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is new and material as 
to the question of service connection because it shows that 
the veteran has a chronic headache disability, hearing loss 
and loss of consciousness.  There have also been examiners 
who have referred to neuropsychological findings that have 
been attributed to previous head injuries, such as the April 
2001 VA examiner.  This sort of information was not 
previously available.  Thus, the evidence is relevant and 
probative to the issues at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156 (2001).


ORDER

The application to reopen a claim of service connection for 
chronic headaches is granted.

The application to reopen a claim of service connection for 
hearing loss is granted.

The application to reopen a claim of service connection for 
blackout spells is granted.


REMAND

As noted above, new and material evidence has been received 
to reopen claims for service connection for headaches, 
hearing loss and blackout spells.  It includes evidence 
showing current disabilities, namely chronic headaches, 
hearing loss and a seizure disorder.  The veteran testified 
that he had several appointments for treatment and diagnosis 
of his claimed conditions.  In order to fairly decide the 
merits of the claim, the medical records associated with his 
treatment or evaluation should be obtained.  Additionally, 
given the references in various examination reports of 
residual disability due to multiple head injuries, the Board 
finds the further evaluation of the evidence by competent 
medical authority is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of service for any 
VA and non-VA health care providers 
who treated him for headaches, 
hearing loss, or blackout spells.  
After obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran, which 
have not been previously secured.  
(The search for records should 
include records from Mercy Hospital 
in Iowa City where the veteran was 
scheduled for magnetic resonance 
imaging in March 2005 and from the 
Iowa City VA hospital where the 
veteran was scheduled for evaluation 
in April 2005.)

2.  After securing any additional 
records, the veteran should be 
scheduled for a neurologic and 
audiologic evaluation.  The 
examiner(s) should be asked to 
review the records, including the 
veteran's history of multiple head 
injuries such as detailed by W. H. 
Verduyn, M.D., in October 2000, 
examine the veteran, and provide 
opinions as to the medical 
probabilities that headaches, 
blackout spells, and hearing loss 
are attributable to the veteran's 
period of military service, 
including head injury coincident 
therewith.  The bases for the 
opinions provided should be 
explained in detail.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


